Title: To Thomas Jefferson from John Christian Senf, 19 April 1781
From: Senf, John Christian
To: Jefferson, Thomas



Sir
Hoods April 19th. 1781. Afternoon 3 oClock

Just now I received Your Excellency’s Letter, which gave me a great deal of Satisfaction.
Since Saturday last I have been at this Place, but Nothing heard of Colonel Call. To Day I received four Negroes from my Neighbours and tomorrow I expect Six More.

This Morning I sent Capt. Allen with a letter to Coll. Call and if not at home, to find him out, and have his Answer, as I understood, there was some Misunderstanding of Your Letter and then to send his Answer by Express to Your Excellency.
The 15 hired Negroes; who were here, went home to hold their Holy days, and having no Soldiers here they could not be prevented from, they staa’d four Days away, and are all return’d except four.
Two Carpenters, send by Capt. Mudy from Richmond, have return’d the 3th. of this Month to Richmond, under Pretense to settle their Accounts, and never return’d.
One Carpenter and two Bricklayers, I had engag’d for this Place, have been draughted, and march’d to Genl. Muhlenbergs Camp.
I wish’d, Your Excellency would give Order to Capt. Mudy for the two Carpenters, who went to Richmond, to return to this Place again, as I shall be in Want, particulary for One of them.
I wrote likewise to Day to Coll. Call to order ten or twelve of the Militia to this Place, to keep Guard over the Provision and tools, till the Garrison for this Place should arrive.
Nothing of the Articles, of which I gave a Memorandum to Coll. Davis, is arrived yet. Likewise non of the Provision, Colonel Davis gave Order to the Commissary for.
A good Quantity of Shells, to burn Lime, is wanting very much. I am told, some may be had at Manchester, Warrick and Apomatock River. As soon as I find an Alteration in my Operations, I shall give immediate Notice.
With the Greatest Respect and Estime I have the honour to be Your Excellency’s most obdt. and humble Servant,

Senf

